Citation Nr: 1439976	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  09-04 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a bilateral eye condition.

2.  Entitlement to a compensable disability rating for gynecomastia of the left breast.

3.  Entitlement to an initial compensable disability rating for gynecomastia of the right breast.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected gynecomastia of the left and right breasts.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to February 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2006 and August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2011 and July 2014, the Veteran testified at Central Office hearings before the undersigned Veterans Law Judge (VLJ).  Transcripts of those hearings are of record.  

In June 2011, the Board remanded the increased rating and service connection claims for further evidentiary development.

As further discussed below, the Board finds that the evidence raises a claim for a TDIU due to gynecomastia, and has therefore included that claim on the title page of this decision, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board also notes that, in addition to the paper claims file, a paperless, electronic claims file is associated with the Veteran's claims, and has been reviewed.  Any future development or adjudication of the Veteran's case should take into account both the paper and electronic files.

The issues of entitlement to service connection for a bilateral eye condition and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the period prior to May 2, 2007, the Veteran's left and right breast gynecomastia were not manifested by endocrine dysfunction or other dysfunction other than breast enlargement.

2.  For the period from May 2, 2007, the Veteran's post-operative left and right breast gynecomastia were manifested by pain, with superficial scarring of less than 6 square inches in area.


CONCLUSIONS OF LAW

1.  For the period prior to May 2, 2007, the criteria for a compensable evaluation for left breast gynecomastia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.116, Diagnostic Code 7628 (2013); 4.118, Diagnostic Code 7804 (in effect prior to October 23, 2008); 4.119, Diagnostic Code 7915 (2013).

2.  For the period from May 2, 2007, the criteria for an evaluation of 10 percent, but no greater, for left breast gynecomastia have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.116, Diagnostic Code 7628 (2013); 4.118, Diagnostic Code 7804 (in effect prior to October 23, 2008); 4.119, Diagnostic Code 7915 (2013).

3.  For the period prior to May 2, 2007, the criteria for a compensable evaluation for right breast gynecomastia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.116, Diagnostic Code 7628 (2013); 4.118, Diagnostic Code 7804 (in effect prior to October 23, 2008); 4.119, Diagnostic Code 7915 (2013).

4.  For the period from May 2, 2007, the criteria for an evaluation of 10 percent, but no greater, for right breast gynecomastia have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.116, Diagnostic Code 7628 (2013); 4.118, Diagnostic Code 7804 (in effect prior to October 23, 2008); 4.119, Diagnostic Code 7915 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

The Veteran's claim of entitlement to a higher rating for gynecomastia of the right breast arises from his disagreement with the initial evaluation following the grant of service connection, so additional notice is not required and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Turning to his claim for a compensable rating for gynecomastia of the left breast, the RO provided him with VCAA-compliant notice by letter dated May 2006.  The Veteran was provided all essential notice, had a meaningful opportunity to participate in the development of the claim being decided, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and to provide VA examinations when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2013).  In this case, the VA obtained service treatment records, post-service treatment records, and VA examination reports.

The Veteran was also afforded two hearings before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, during both hearings, the VLJ identified the issues to the Veteran, and relevant testimony concerning the symptomatology, treatment, and impairment related to his gynecomastia was obtained.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified     any prejudice in the conduct of the Board hearings.   The hearings focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

The Board also notes that the actions requested in the June 2011 remand have been undertaken.  Additional treatment records were obtained, the Veteran was afforded a VA examination that assessed the current severity of his gynecomastia, and he and his representative were subsequently furnished with a Supplemental State of the Case.  Accordingly, the Board finds that there has been substantial compliance   with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence,   and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process, and has done so by providing evidence and argument.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.

II.  Analysis

The Veteran is seeking higher ratings for gynecomastia of the left and right breasts, which are both currently rated under Diagnostic Code 7999-7915.  See 38 C.F.R. § 4.119 (2013).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed and considered all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against an issue, all reasonable doubt 
will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

After review of the evidence of record, the Board finds that, for the time period prior to May 2, 2007, the Veteran is not entitled to a compensable disability rating for gynecomastia of either breast under his currently assigned diagnostic code or any other potentially applicable code.  However, as will be discussed in more detail below, the Board finds that, for the time period from May 2, 2007, the Veteran is entitled to a 10 percent disability rating, but no higher, for gynecomastia of each breast based on painful scars.

During VA treatment in March 2006, a care provider noted that the Veteran had gynecomastia, and recommended referral to the endocrine clinic for evaluation.  During VA treatment in May 2006, the Veteran reported that his breasts were sore and growing, but that he was not receiving treatment and had not undergone any surgical procedures to address the condition.  An endocrinology consultation was conducted in October 2006, and the Veteran noted a several month history of mastalgia.    

The Veteran underwent the first of two breast tissue excision and liposuction procedures in May 2007, and a pre-operative note indicated that he had enlarged breasts since a young age, but no history of metabolic or endocrine problems.  

During a VA breast examination in October 2011, the examiner noted that the Veteran had undergone bilateral liposuction, and that there were no residual conditions caused by the treatment, such as arm swelling or nerve damage to the arm.  He also noted that no hormonal cause had been found for the Veteran's gynecomastia.  The examiner noted that the Veteran had surgical scars, but that the Veteran did not report that they were painful.  The examiner also noted that no abnormal masses were located by sonogram in 2005.

In July 2013, the Veteran was afforded a VA scars examination.  The examiner identified two painful but stable scars.  A total scar area of less than 6 square inches (39 square centimeters) was noted.  The examiner reported that the Veteran's gynecomastia condition required surgical excision in May 2007, and that his post-operative course has been complicated by prominent chronic pain and paresthesias that required prescription medication to treat.  He noted that the Veteran reported leaving his last job due to chronic pain of the bilateral breasts that was causing frequent absences from work.

In September 2013, the Veteran was afforded another VA breast examination.  The examiner reported that an endocrine consultation had been conducted in 2006, but that no further notes or relevant laboratory studies were of record.  He noted the Veteran's breast liposuction surgeries in 2007, and the Veteran's report that his pain has been ongoing since that time.  The Veteran denied painful scars, but continued to report chronic breast pain bilaterally.  The examiner noted that sensation was intact over both breasts, and reported that the Veteran's scars were superficial and nontender, without skin breakdown, discoloration, keloid formation, or impairment of function.  It was noted that there was normal pectoralis strength bilaterally, with no pain induced on muscle contraction.  Breasts were slightly enlarged, but were soft and without any dominant masses.  There was no axillary adenopathy or supra-clavicular adenopathy.  The examiner noted there was only mild tenderness to deep palpation, left greater than right.  Sonogram of the breasts showed a moderate amount of fat within the breast tissue, left slightly greater than right, and symmetric appearance of the soft tissue behind the nipples without evidence of cystic or solid mass.  

VA treatment records note the Veteran complaining of breast pain, that is generally a 5-6 out of 10 on the pain scale, improved with Percocet.  An April 2012 note indicated he takes Percocet once to twice a week for the pain.  He reported that upon awakening in the morning the breasts are sore but that pain improves as the day goes on because he is doing other activities.  He reported that the pain escalates with direct contact, but that there no specific time of day when the pain is the worst.  He described the pain in the breast as sore and constant tightness.

The Veteran asserts that his gynecomastia became worse after he underwent the bilateral breast tissue excision and liposuction procedure in May 2007.  He testified during his July 2014 hearing that he experienced breast pain prior to that time, but that he has experienced constant pain and occasional numbness, swelling, and tenderness since that time.  He also stated that, contrary to the reports of the VA breast examiners, his scars from the May 2007 surgical procedure were painful.  The Veteran indicated he takes prescription medications for his pain, including oxycontin, percocet, and gabapentin.

As previously stated, the Veteran's gynecomastia is currently rated under Diagnostic Code 7999-7915.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.  Diagnostic Code 7915 provides that benign neoplasms of any specified part of the endocrine system are to be rated as residuals of endocrine dysfunction.  38 C.F.R. § 4.119.  However, the medical evidence of record does not demonstrate that the Veteran has suffered from an endocrine disorder at any time during the periods under review.  He is not, therefore, entitled to a compensable rating under Diagnostic Code 7915.

The Board finds that Diagnostic Code 7628 provides more appropriate and favorable criteria for evaluating the Veteran's gynecomastia.  See Butts v. Brown,   5 Vet. App. 532, 539 (1993) (holding that the Board's choice of Diagnostic       Code should be upheld so long as it is supported by explanation and evidence).  Diagnostic Code 7628 instructs, in pertinent part, that benign neoplasms of the breast should be rated according to impairment in function of the gynecological system or skin.  38 C.F.R. § 4.116.

Initially, the Board finds that a higher rating is not warranted under Diagnostic Code 7626, as the Veteran underwent breast liposuction procedures rather than mastectomy.  38 C.F.R. § 4.116.

Turning to the rating criteria for skin disorders, the Board notes that the schedular criteria for rating scars have undergone revision since the Veteran filed his claim.  The amendment, affecting Diagnostic Codes 7800-7805, was effective October 23, 2008.  Those revisions are applicable only to claims filed on or after October 23, 2008.  73 Fed. Reg. 54, 708 (Sept. 23, 2008).  Under the criteria in effect prior to October 2008, Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are painful on examination.  38 C.F.R. § 4.118 (2008).  A superficial scar is defined as one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1) (2008).  

Upon review of the record and resolving all doubt in the Veteran's favor, the Board finds that a 10 percent rating for each breast is warranted from May 2, 2007, based on the subjective complaints and objective findings.  Specifically, the Board has considered the Veteran's subjective complaints regarding the swelling, numbness, tenderness, and severe pain he experiences in connection with his gynecomastia in finding that the Veteran's overall condition is consistent with a 10 percent rating under Diagnostic Code 7804.  The Board acknowledges that there is conflicting evidence as to whether it is the superficial scarring that is painful, rather than       the breast tissue, but finds that Diagnostic Code 7804 is most analogous to his complaints.  As the Veteran did not undergo surgery until May 2007, and has alleged these complaints following such surgery, a compensable rating prior to the surgery is not warranted. 

The Board concludes that that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his disabilities.  In this regard, the Board finds it particularly probative that deep palpation to the breast area by the 2013 examiner resulted in only mild tenderness, that there was normal pectoralis strength bilaterally, and that there was no pain on contraction of the pectoral muscles.  Accordingly, the Board finds the Veteran's assertions as to the severity of his gynecomastia are less persuasive than the medical findings of record.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  

Additionally, he is not entitled to a higher rating under any other applicable skin code.  His scars cover less than 6 square inches and are not deep, so a higher rating under Diagnostic Code 7801 would not be appropriate.  The scars have also not been noted to cause functional impairment of the breasts that would warrant a higher or separate rating under Diagnostic Code 7805.

In sum, the Board finds that prior to May 2, 2007, a compensable rating is not warranted for his gynecomastia, and that a 10 percent rating is warranted for each breast from that date, based on the objective findings and subjective complaints of residuals from his surgery.  

The Board has also considered whether the Veteran's gynecomastia presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology as noted in the competent and credible evidence, and provide for additional or more severe symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation        is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

Moreover, to the extent the Veteran's symptomatology is not contemplated by the rating criteria, the evidence does not reflect that the Veteran's gynecomastia results 
in frequent hospitalization or causes marked interference with employment.  While the Veteran reported to the VA scar examiner that he left his last job due to chronic pain of his breasts and lost time due to pain clinic appointments, the Board does not find such assertions credible.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) 
(the credibility of a witness can be impeached by a showing of interest, bias, or inconsistent statements).  In this regard, the Veteran informed VA treating clinicians that he was terminated from his last job after suffering from a knee injury during an altercation with a patient and filed for workers compensation.  He indicated he was terminated due to what was characterized as "abandonment of duties," and filed a lawsuit for wrongful termination.  He made no mention when discussing these events that his gynecomastia was in any way associated with his termination.  Moreover, the 2013 VA breast examiner found that the bilateral gynecomastia does not impact his ability to work.  Thus, the Board finds that the preponderance of the competent and credible evidence does not support a finding that symptomatology associated with   his gynecomastia disability results in marked interference with employment.  Accordingly, extraschedular referral is not warranted.

In reaching the above conclusions, the Board has considered the applicability of   the benefit of the doubt doctrine.  To the extent the claims were denied, the preponderance of the evidence is against them, and that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.



	(CONTINUED ON NEXT PAGE)



ORDER

For the period prior to May 2, 2007, a compensable evaluation for gynecomastia of the left breast is denied.

For the period from May 2, 2007, an evaluation of 10 percent, but no higher, for gynecomastia of the left breast is granted.

For the period prior to May 2, 2007, an initial compensable evaluation for gynecomastia of the right breast is denied.

For the period from May 2, 2007, an initial evaluation of 10 percent, but no higher, for gynecomastia of the right breast is granted.


REMAND

The Veteran has stated at various points in the record, including during his July 2013 scars examination and his July 2014 hearing, that he left his job due to chronic pain associated with his gynecomastia.  Although the Board has found that assertion lacks credibility and the 2013 VA breast examiner found the condition does not impact employment, the question of unemployability has been raised, and the Board finds the Veteran should be afforded appropriate notice before any decision on     the issue by the Board occurs.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Additionally, the Veteran should be asked to fully complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

Regarding the Veteran's claim for service connection for a bilateral eye condition, the Board notes that this issue was remanded in June 2011 in part to obtain any   pre-1998 VA treatment records pertaining to the Veteran's eyes.  Review of the development conducted by the AOJ indicates that a request for such records was apparently conducted as a request for service treatment records via Form 3101.  It does not appear that a request for pre-1998 VA treatment records was made to the VA medical facility.  Therefore, the claim must be remanded so that the correct records search may be conducted.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Request available VA treatment records dated prior to November 1998 that pertain to treatment of the Veteran's eyes.  Any relevant VA treatment records dated since October 2012 should also be obtained.  All inquiries to obtain these records should be documented in the claims file.  If any records are unavailable, the file should be annotated to reflect that fact, and the Veteran and his representative should be notified.  

2.  Issue a VCAA notice letter to the Veteran concerning a claim for TDIU due to gynecomastia.  Additionally, send the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for completion.  

3.  After the above has been completed to the extent possible and any other development deemed necessary is accomplished, the claims should be adjudicated.  If the claims remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case, which includes the relevant laws regarding entitlement to a TDIU.  An appropriate period of time should be provided for response.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


